Citation Nr: 0934916	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-29 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1964 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, in which the RO granted the Veteran 
service connection for bilateral hearing loss and assigned an 
initial noncompensable disability rating.  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in May 2009.  A transcript of 
the hearing has been associated with the Veteran's claims 
file.

As the appeal of the Veteran's claim for a higher disability 
rating for bilateral hearing loss, rated as noncompensably 
disabling, emanates in part from the Veteran's disagreement 
with the initial rating assigned following the grant of 
service connection, the Board has characterized the claim as 
one for higher a initial rating, in accordance with Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claim for a higher disability rating for 
bilateral hearing loss, currently rated as noncompensably 
disabling.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2009).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

A review of the Veteran's claims file reflects that he was 
provided a VA audiologic examination in April 2006.  Report 
of that examination noted that controlled speech 
discrimination testing (Maryland CNC) revealed 94 percent 
maximum speech recognition in the Veteran's right ear and 88 
percent in his left ear.  Puretone audiometry testing found 
that the average puretone threshold was 55 decibels for the 
Veteran's right ear and 55 decibels for his left ear.  The 
record also reflects that the Veteran has received treatment 
at the VA Greater Los Angeles Healthcare System for his 
bilateral hearing loss.  In addition, the Veteran has 
submitted reports of private audiological examinations he 
underwent in April 2006, August 2007, and March 2009.

However, the Veteran stated at the May 2009 hearing that his 
hearing loss has worsened since the date of the April 2006 VA 
medical examination.  The Veteran also testified at that time 
that he had undergone audiological examination in March 2009, 
report of which the Veteran submitted at the hearing.  In 
addition, the Veteran stated in his September 2007 VA Form 9 
(Appeal to Board of Veterans Appeals) that his hearing acuity 
"continues to deteriorate."  

The Board notes that the Veteran is qualified, as a lay 
person, to report symptoms such as deterioration of hearing 
acuity.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
Likewise, where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  See Allday v. Brown, 7 
Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (where the appellant complained of 
increased hearing loss two years after his last audiology 
examination, VA should have scheduled the appellant for 
another examination).  The Board notes here that the Veteran 
has claimed that his hearing has deteriorated since his last 
VA audiologic examination, which took place more than 3 years 
ago.  In light of these complaints, therefore, a remand is 
required to have a qualified examiner supplement the record 
with report regarding the current severity of the Veteran's 
bilateral hearing loss.  Under these circumstances, the 
Veteran must be scheduled to undergo audiologic examination 
at an appropriate VA medical facility.  See 38 U.S.C.A. 
§ 5103A.  The Board notes in addition that, although the 
Veteran has submitted reports of private examination, most 
recently in March 2009, reports from those examinations do 
not include interpretations of the findings.  The Board notes 
that it cannot substitute its own medical opinion for those 
of qualified medical professionals.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  Thus, on remand the agency of 
original jurisdiction (AOJ) must ensure that the private 
examinations are considered by the Veteran's examining VA 
audiologist.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the action 
requested above, any other development and/or notification 
action deemed warranted by the VCAA should be undertaken 
prior to adjudicating the claim on appeal.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The Veteran and his representative 
must be sent a letter requesting that 
the Veteran provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain 
any additional pertinent evidence not 
currently of record.  The Veteran must 
also be invited to submit any pertinent 
evidence in his possession, and the 
originating agency must explain the 
type of evidence that is his ultimate 
responsibility to submit.  

2.  After securing any additional 
records, the Veteran must be scheduled 
for audiologic evaluation at an 
appropriate VA medical facility and 
notified that failure to report to any 
scheduled examination, without good 
cause, could result in a denial of his 
claim.  See 38 C.F.R. § 3.655(b) 
(2008).  The entire claims file, 
including a copy of this remand, must 
be made available to and reviewed by 
the physician designated to examine the 
Veteran.  All appropriate tests and 
studies must be accomplished, and all 
clinical findings must be reported in 
detail.

Audiologic examination-The Veteran 
must be scheduled for an audiologic 
evaluation to ascertain the current 
severity of his bilateral hearing loss.  
All appropriate tests and studies 
necessary to apply pertinent rating 
criteria must be accomplished, and all 
clinical findings must be reported in 
detail.  The examiner is requested to 
provide interpretations of the 
Veteran's private audiological 
examinations conducted in April 2006, 
August 2007, and March 2009.

3.  The adjudicator must ensure that 
all examination reports comply with 
this remand and the questions presented 
in the examination requests.  If any 
report is insufficient, it must be 
returned to the examiner for necessary 
corrective action, as appropriate.

4.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claim on appeal must be adjudicated 
in light of all pertinent evidence and 
legal authority.  Consideration should 
be given to whether any "staged" 
rating is warranted.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  If 
any benefit sought on appeal is not 
granted, the Veteran and his 
representative must be furnished an 
appropriate supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

